DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hecht et al. (hereinafter ‘Hecht’, Pub. No. 2011/0202967) in view of Holtz et al. (hereinafter ‘Holtz’, Pub. No. 2002/0053078).

Regarding claim 1, Hecht teaches a system (Fig. 1) comprising: 
a capture system that captures a feed stream having an audio or a video component (Commentor Computer 107; [0027]); 
a marker system linked to the capture system and which has an encoder which marks a segment of the feed stream ([0025]; [0027]; [0031]; [0037]; [0041]); 
a production system (Data Center 100, Fig. 1) linked to the marker system and which receives the marked feed stream from the capture system (all the elements of the system  are connected though the internet, Fig. 1; [0025]; [0027]-[0031]) and ([0033]-[0041]); 
the distribution system comprising a machine with machine readable code which is linked via IP network to the production system which distributes the secondary production in accordance with a set of user enabled distribution instructions whereby the secondary production is available for download or streamed to a user device (streaming server or distribution system, [0038]-[0042]).
On the other hand, Hecht does not explicitly teach that the system is for analyzing content consumption on a user device of a created secondary production and further including:
a content insertion system including a machine having machine readable code and which is linked to the production system and which selectively incorporates additional content to the secondary production according to a set of user enabled content insertion instruction and which accounts for each instance of insertion of additional content; 
wherein the accounting by the content insertion system of the incorporation of additional content is aggregated to analyse content consumption.
  
However, in an analogous art, Holtz teaches a multimedia production and distribution system of content (Abstract; Fig. 1; [0058]-[0070]). Holtz teaches having the system to analyze the consumption of the content and allowing the system to insert additional content (i.e. advertisement) to the content, based on the analysis ([0210]; [0241]-[0251]).


Regarding claim 2, Hecht and Holtz teach wherein the act of the production system on the marked feed stream segment comprises one or more of receiving, decoding, storing, cataloging and manipulating the marked feed stream segment (Hecht: [0033]-[0041]). 
 
Regarding claim 4, Hecht and Holtz teach which can be used to validate at least one of the quantity of use or another characteristic of use or of users of the of the additional content on a case by case basis (Holtz: [0115]; [0246]).

  Regarding claim 5, Hecht and Holtz teach wherein the content insertion system inserts advertising material or metadata (Holtz: [0234]; [0250]; [0251]).  





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S PARRA whose telephone number is (571)270-1449. The examiner can normally be reached M-F: Mostly 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-2721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR S PARRA/Primary Examiner, Art Unit 2421